COOPER, District Judge
(dissenting in part).
The writer agrees that the complaint in substance states two causes of action as to one of which (Review of Decision of the defendant Secretary under Section 8c(15)(B) the Court has jurisdiction of the defendant and as to the other of which this Court has no jurisdiction of the defendant against his will.
The writer therefore agrees that this is not a case for a three-judge Court and that the prayer for injunction by a three-judge Court may be stricken out.
The writer, however, does not agree to the inference which will probably be drawn that an injunction mandatory or prohibitory may not be granted by a single Judge under the scope of review provided in Section 8c(15)(B).
In view of the decision of the Supreme Court in Federal Power Commission v. Pacific Power & Light Company et al., 59 S. Ct. 766, 83 L.Ed. -, handed down April 17, 1939, such question will probably not arise.
Nor does the writer agree that a trial de novo may not be had in a review under 8c(15)(B), but holds that such question is not necessary to be decided on this motion.